DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 March 2021 has been entered.
The Amendments and Remarks filed 05 March 2021 in response to the Office Action of 08 December 2021 are acknowledge and have been entered.  Claims 10 and 28have been amended. Claims 36 and 37 are newly added. Claims 10-14, 19-22, 26-32, and  36-37 are pending and being examined on the merit. Any rejection or objection not reiterated herein has been overcome by amendment.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12595196, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The limitation of “a non-serine amino acid residue at position S458 or S492” and “a non-threonine amino acid residue at position T491” do not receive the priority date of the earlier applications because those mutations are first disclosed in application 13/899,481 filed on 5/21/2013.  Therefore the effective filing dates of the current claims is 5/21/2013.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.82 l(a)(l) and (a)(2). However, this application fails to comply with the requirements of37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2 42 2 for guidance regarding nucleotide and/ or amino acid sequence disclosures in patent applications.
MPEP 2422.02 states "when a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or in the Brief Description of the Drawings".
 In the instant case, the figures contains nucleotide and/or amino acid sequences that have not been properly identified by their SEQ ID NO either in the drawings or in the Brief Description of the Drawings.  Figure 10B lists a sequence in the 3’ to 5’ orientation.  Sequences in the sequence listing are 5' to 3' only; therefore the sequence in the sequence listing does not match the figure

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aslanidi (Aslanidi et. al. Vaccine 30 (April 10, 2012) 3908– 3917) in view of Lochrie (Lochrie et. al. 2006 Journal Of Virology, Vol. 80, No. 2. p. 821–834), Endell (Endell, 2006. Dissertation, LMU München: Faculty of Chemistry and Pharmacy) and NCBI Reference Sequence: YP_680426.1 (Accession YP_680426. 2006. major coat protein VP1 [Adeno-associated virus - 2]).
Regarding claim 10, Aslanidi teaches that the AAV2 capsid contains 50 serine (S) residues in the viral protein 3 (VP3) common region of the three capsid VPs, of which 15 (S261, S264, S267, S276, S384, S458, S468, S492, S498, S578, S658, S662, S668, S707, S721) are surface-exposed, and that the transduction efficiency of the S458V and the S492V mutant vectors was increased by ∼4- and 2-fold, respectively [pg. 3910, col. 1, paragraph 2].  Aslanidi also teaches the use of the AAV vectors for cell and gene therapy [pg. 3914, col.2, last paragraph].  
Aslanidi, however, does not teach a non-threonine amino acid residue at position T491 and a non-tyrosine residue at one or more positions Y252, Y272, Y444, Y500, Y700, Y704, and Y730.  Aslanidi also does not disclose the specific claimed mutations of the wild-type AAV2 capsid protein as set forth in SEQ ID NO: 2. Aslandi does teaches that specific combination of tyrosine-, serine-, and threonine mutations will lead to the generation of optimal AAV2 vectors for cell and gene therapy [pg. 3914, last sentence].  
Lochrie teaches mutations on the surface of the wild type AAV-2 capsid, i.e. modified AAV capsid protein, that are important determinants of transduction and antibody neutralization 
Lochrie does not teach a modified AAV capsid protein comprising a non-serine amino acid residue at position S458 or S492 AND a non-threonine amino acid residue at position T491. However, Lochrie does teach simultaneously mutating 2-9 amino acid residues in the AAV capsid protein.
Endell teaches AAV-2 mutants with improved immune-escaping (ability to escape neutralization) phenotype for human gene therapy [pg. 36, para 1].  Endell teaches that the single mutant Y500F as well as a quadruple and quintuple mutant that contains the Y500F mutation should strong improved phenotype [pg. 45, para 2].  Endell teaches that the quadruple mutant also contains a S458P mutation [pg. 45, para 2].
NCBI Reference Sequence: YP_680426.1 teaches the sequence of the wild type AAV-2 capsid protein and is 100% identical to SEQ ID NO: 2 of the instant application; thereby teaching the sequence of the wild type AAV-2 capsid protein of which is mutated in Lochrie and Aslanidi.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the rAAV2 vector of Aslanidi to additionally include the mutation from Lochrie that includes a non-threonine amino acid residue at position T491 and the Y500F mutation from Endell.  One of ordinary skill would have been motivated to make this modification for the advantage of designing an improved rAAV vectors that are both resistant to neutralization and has increased transduction efficiency for gene therapy.  This modification would have amounted to a combination of the prior art elements of a S492V or S458V, T491 .  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aslanidi (Aslanidi et. al. Vaccine 30 (April 10, 2012) 3908– 3917, Lochrie (Lochrie et. al. 2006 Journal Of Virology, Vol. 80, No. 2. p. 821–834), of), Endell (Endell, 2006. Dissertation, LMU München: Faculty of Chemistry and Pharmacy), and NCBI Reference Sequence: YP_680426.1 (Accession YP_680426 major coat protein VP1 [Adeno-associated virus - 2]) as applied to claim 10, and further in view and Nelson (Nelson et. al. 2005. New York: W.H. Freeman. Lehninger principles of biochemistry (4th ed.)).
The teachings of Aslanidi, Lochrie, and Endell are discussed above as applied to claim 10.  Lochrie specifically teaches the T491A mutation which is a substitution from threonine to alanine [Table 1]. Although Lochrie teaches mutating T491 to alanine, Lochrie does not teach mutating T491 to valine. 
Aslanidi does teach wherein the non-serine residue is valine as discussed above.
Nelson teaches that alanine and valine are nonpolar, aliphatic R groups with similar properties and conventions [Table 2; pg. 78, col. 2, para 2].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified AAV capsid protein of Aslanidi as discussed above in the obviousness rationale of claim 10 wherein the non-threonine amino acid residue is valine.  This modification would have amounted to a simple substitution of one known element (alanine) for another (valine). The results of the substitution would yield a T491V mutation whose properties, including inducing higher transduction and/or resistance to neutralization compared to wild type, would have been predicted to be the same as the T491A mutation given that both amino acids have similar properties and conventions as discussed above. 
 
Claims 12-14,19-22 and 27-37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aslanidi (Aslanidi et. al. Vaccine 30 (April 10, 2012) 3908– 3917), Endell (Endell, 2006. Dissertation, LMU München: Faculty of Chemistry and Pharmacy), Lochrie (Lochrie et. al. 2006 Journal Of Virology, Vol. 80, No. 2. p. 821–834) and NCBI Reference Sequence: YP_680426.1 (Accession YP_680426. 2006. major coat protein VP1 [Adeno-associated virus - 2]) as applied above to claim 10, and further in view of Warrington (US 2006/0088936 A1). 
The teachings of Aslanidi, Lochrie Endell are discussed above as applied to claim 10.  Aslanidi, Lochrie, or Endell do not teach the limitations set forth in instant claims 12-14, 19-22 and 27-35.
Warrington teaches recombinant adeno-associated viral (rAAV) vectors having mutations in one or more capsid proteins.  Warrington teaches that these vectors have altered affinity for heparin or heparin sulfate [abstract]. Warrington teaches that the AAV2 uses heparan sulfate proteoglycan (HSPG) as its primary cellular receptor and that a general correlation between heparin-agarose binding and infectivity can be measured by transduction [0075].  Warrington teaches specific amino acid residues in the capsid protein that mediate the natural binding affinity of AAV for HSPG thereby playing a role in transduction [0026, 0028].  Warrington teaches that these rAAV vectors are important when one wishes to design improved rAAV vectors that comprise particular capsid protein mutations that either have increased or reduced affinity for one or more particular ligands [0028].   Warrington also teaches that invention provides AAV-based genetic constructs encoding one or more mammalian therapeutic proteins, polypeptides, peptides, antisense oligonucleotides, and ribozymes, as well as variants, and/or active fragments thereof, for use in the treatment and prophylaxis of a variety of conditions and mammalian diseases and disorders [0007].
Regarding claim 12, Warrington teaches the isolation nucleic acid segments of the present invention that are modified to express capsid proteins [0010; 0124-0125].
Regarding claim 13, Warrington teaches rAAV vector-based virus particles comprising capsid protein [abstract; 0040].
Regarding claim 14 and 21, Warrington teaches AAV expression vectors that comprise a first polynucleotide that comprises at least a first nucleic acid segment that encodes a therapeutic agent, wherein the therapeutic agent is a peptide, protein, polypeptide, catalytic RNA molecule, ribozyme, or an antisense oligonucleotide or antisense polynucleotide [0149; Claim 23-24].  Warrington teaches wherein said first polynucleotide further comprises a 
Regarding claim 19, Warrington teaches wherein said first polynucleotide further comprises an enhancer sequence operably linked to the first nucleic acid segment [claim 29].  Warrington additionally teaches wherein said first nucleic acid segment further comprises a post-transcriptional regulatory sequence or a polyadenylation signal [claim 32].
Regarding claim 20, Warrington teaches wherein said promoter is a heterologous, tissue-specific, constitutive or inducible promoter [claim 26].
Regarding claim 22, Warrington teaches wherein the therapeutic agent is selected from the group consisting of an adrenergic agonist, an anti-apoptosis factor, an apoptosis inhibitor, a cytokine receptor, a cytokine, a cytotoxin, an erythropoietic agent, a glycoprotein, a growth factor, a growth factor receptor, a hormone, a hormone receptor, an interferon, an interleukin, an interleukin receptor, a nerve growth factor, a neuroactive peptide, a neuroactive peptide receptor, a protease, a protease inhibitor, a protein decarboxylase, a protein kinase, a protein kinsase inhibitor, a semaphorin, a semaphorin receptor, a serotonin transport protein, a serotonin uptake inhibitor, a serotonin receptor, a serpin, a serpin receptor, and a tumor suppressor [claim 35]. 
Regarding claims 27 and 28, Warrington teaches injection of the AAV vector-based therapeutic constructs into one or more neural cells, thereby forming an isolated mammalian host cell [0083].  	
Regarding claim 29, Warrington teaches formulation of one or more of the rAAV compositions disclosed herein in pharmaceutically acceptable solutions for administration to a cell or an animal [0079].  Warrington teaches that compositions are useful in expressing a variety of nucleic acid segments, including those encoding therapeutic proteins polypeptides, 
Regarding claim 30, Warrington teaches kits comprising the disclosed vectors, virions, host cells, viral particles or compositions [0035].
Regarding claim 31, Warrington teaches formulated AAV vector compositions in which the solutions will be administered in a manner compatible with the dosage formulation and in such amount as is therapeutically effective [0087].
Regarding claim 32, Warrington teaches the methods are also provided for preparing and using these modified rAAV-based vector constructs in a variety of viral-based gene therapies, and in particular, treatment and prevention of human diseases using conventional gene therapy approaches [0004].  Warrington also teaches a method for preventing, treating or ameliorating the symptoms of a disease, dysfunction, or deficiency in a mammal, said method comprising administering to said mammal the recombinant adeno-associated virus virion in an amount and for a time sufficient to treat or ameliorate the symptoms of said disease, dysfunction, or deficiency in said mammal [claim 54].
Regarding claim 33, Warrington teaches wherein said mammal is a human [claim 55].
Regarding claim 34, Warrington teaches method for targeting an AAV virion or viral particle to a mammalian cell comprising the step of: providing to a population of cells an AAV virion or viral particle in an amount and for a time effective to target said virion or said viral particle to cells of said population [claim 51].
Regarding claim 35, Warrington teaches wherein the cell is a human endothelial, vascular, epithelial, liver, lung, heart, pancreas, kidney, muscle, bone, neural, or brain cell [claim 42].
Regarding claims 36 and 37, Warrington teaches the AAV molecules are useful in amelioration of symptoms of a variety of disorders [0077] including cancer, neurological
dysfunction, autoimmune diseases,  cardiovascular disease, pulmonary disease, ischemia, diabetes and diseases of the pancreas, neural diseases, including Alzheimer's, Huntington's, and Parkinson's diseases, as well as musculoskeletal diseases including, for example, arthritis, to name only a few [0078].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified AAV capsid protein of Aslanidi as discussed above in the obviousness rationale of claim 10 with the limitations set forth in claims 12-14, 19-22, 27-37 as taught by Warrington.  One of ordinary skill would have been motivated to make this modification for the advantage of utilizing the modified AAV-based constructs, which have enhanced transduction efficiencies, altered affinity for heparin sulfate,  and other advantages as set forth in Warrington according to known methods to encode one or more mammalian therapeutics for use in cell and gene therapy; and the treatment and prophylaxis of a variety of conditions, symptoms and mammalian diseases and disorders such as cancer, neurological dysfunction, autoimmune diseases,  cardiovascular disease, pulmonary disease, ischemia, diabetes and diseases of the pancreas, neural diseases, including Alzheimer's, Huntington's, and Parkinson's diseases, as well as musculoskeletal diseases including, for example, arthritis, to name only a few.   

Response to Arguments
Applicants argue that “Applicant submits that the claims as amended are not obvious over the combination of cited references at least because the combination of cited references fails to provide a motivation to arrive at the presently claimed subject matter with a reasonable 
Applicants argue that based on Aslanidi’s teachings “a skilled person might be led away from combining a serine substitution with other substitutions on the capsid protein” on page 10.  Applicant’s arguments have been considered and found unpersuasive.  
Applicants argue that based on Aslanidi’s teachings  “a skilled person might even be discouraged from making any multiple mutations on AAV capsids because Lochrie teaches that combinations of multiple amino acid substitutions within a capsid protein most frequently results in decreased transduction efficiency of the mutated AAV particle” on page 10.  Applicant’s arguments have been considered and found unpersuasive as the claims are not limited to the specific combinations of mutations that were found not to enhance transduction efficiency, and  would not have discouraged one from making multi mutants altogether.  Furthermore the current rejection cites to substitutions known to be advantageous for gene therapy so the disclosure of making a multi mutant that includes substitutions known to be defective is not comparable to the current rejection.  Accordingly, given Lochrie's teaching to make even more combinations of beneficial mutations, Lochrie cannot reasonably be considered as teaching away from making combinations of mutations. 
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 10-14, 19-22 and 27-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-14 of copending Application No. 15741253 in view of Aslanidi (Aslanidi et. al. Vaccine 30 (April 10, 2012) 3908– 3917), Lochrie 
The copending application teaches a rAAV2 particle that comprises a modified capsid protein comprising a non-native amino acid substitution at a position that corresponds to a surface-exposed amino acid in a wild-type AAV2 capsid protein, wherein a non-native amino acid substitution is selected from a non-threonine amino acid at T491 or a non-tyrosine amino acid at Y500 [claim 12].  The copending application does not teach wherein the rAAV particle also contains a non-serine amino acid residue at position S458 or S492.
The teachings of Aslanidi and Endell are discussed above as applied to claim 10.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the rAAV particle of the copending Application No. 15741253  to contain both the T491 and Y500 mutations and additionally contain the non-serine amino acid residue at position S458 or S492.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of generating a rAAV particle with increased transduction efficiency and resistant to neutralization.  All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection. 

Claims 10-14, 19-22 and 27-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-43 of copending Application No. 16283705 in view of Aslanidi (Aslanidi et. al. Vaccine 30 (April 10, 2012) 3908– 3917), 
The copending application teaches a rAAV particle wherein a non-native amino acid substitution is selected from a non-threonine amino acid at T491.The copending application does not teach wherein the rAAV particle also contains a non-serine amino acid residue at position S458 or S492 or a Y500 mutation.
The teachings of Aslanidi and Endell are discussed above as applied to claim 10.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the rAAV particle of the copending Application No. 16283705  to contain the Y500 mutations and additionally contain the non-serine amino acid residue at position S458 or S492.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of generating a rAAV particle with increased transduction efficiency and resistant to neutralization.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection. 

Claims 10-14, 19-22 and 27-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 73-92 of copending Application No. 17009536 in view of Aslanidi (Aslanidi et. al. Vaccine 30 (April 10, 2012) 3908– 3917), Lochrie (Lochrie et. al. 2006 Journal Of Virology, Vol. 80, No. 2. p. 821–834), Endell (Endell, 2006. Dissertation, LMU München: Faculty of Chemistry and Pharmacy), NCBI Reference Sequence: YP_680426.1 (Accession YP_680426. 2006. major coat protein VP1 
The copending application teaches a rAAV particle wherein a non-native amino acid substitution is selected from the combination of amino acids substitutions at 492, 491 or 500.The copending application does not teach wherein the rAAV particle containing all three mutations..
The teachings of Aslanidi, Lochrie, and Endell are discussed above as applied to claim 10.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the rAAV particle of the copending Application No. 17009536 to contain amino acids substitutions at 492, 491 and 500.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of generating a rAAV particle with increased transduction efficiency and resistant to neutralization.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection. 

Claim 10-14, 19-22 and 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10294281 in view of Aslanidi (Aslanidi et. al. Vaccine 30 (April 10, 2012) 3908– 3917), Lochrie (Lochrie et. al. 2006 Journal Of Virology, Vol. 80, No. 2. p. 821–834), Endell (Endell, 2006. Dissertation, LMU München: Faculty of Chemistry and Pharmacy), NCBI Reference Sequence: YP_680426.1 (Accession YP_680426. 2006. major coat protein VP1 [Adeno-associated virus - 2]), Nelson (Nelson et. al. 2005. New York: W.H. Freeman. Lehninger principles of biochemistry (4th ed.)), and Warrington (US 2006/0088936 A1). 
US 10294281 teaches an isolated nucleic acid molecule that encodes a non-naturally occurring AAV capsid protein comprising one or more of the following modified residues: S458, S492 and T491. US 10294281 does not teach wherein the rAAV particle also contains a Y500 mutation in addition to the S458 or S492 and T491 mutation.  .
The teachings of Aslanidi, Lochrie, and Endell are discussed above as applied to claim 10.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the AAV particle of the isolated nucleic acid molecule of US 10294281 amino acids substitutions at 492, 491 and 500.   One of ordinary skill in the art would have been motivated to have made the modification for the advantage of generating a rAAV particle with increased transduction efficiency and resistance to neutralization.  All other claims are also rejected as discussed above using the references cited above.

Claim 10-14, 19-22 and 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10793606 in view of Aslanidi (Aslanidi et. al. Vaccine 30 (April 10, 2012) 3908– 3917), Lochrie (Lochrie et. al. 2006 Journal Of Virology, Vol. 80, No. 2. p. 821–834), Endell (Endell, 2006. Dissertation, LMU München: Faculty of Chemistry and Pharmacy), NCBI Reference Sequence: YP_680426.1 (Accession YP_680426. 2006. major coat protein VP1 [Adeno-associated virus - 2]), Nelson (Nelson et. al. 2005. New York: W.H. Freeman. Lehninger principles of biochemistry (4th ed.)), and Warrington (US 2006/0088936 A1). 
US 10793606 teaches a variant recombinant adeno-associated virus (rAAV) capsid protein comprising any one of the following combination of amino acids substitutions at 492, 
The teachings of Aslanidi, Lochrie, and Endell are discussed above as applied to claim 10.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the rAAV particle of the US 10793606 5 to contain amino acids substitutions at 492, 491 and 500.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of generating a rAAV particle with increased transduction efficiency and resistant to neutralization.  All other claims are also rejected as discussed above using the references cited above.

Claim 10-14, 19-22 and 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. US 10723768 in view of Aslanidi (Aslanidi et. al. Vaccine 30 (April 10, 2012) 3908– 3917), Lochrie (Lochrie et. al. 2006 Journal Of Virology, Vol. 80, No. 2. p. 821–834), Endell (Endell, 2006. Dissertation, LMU München: Faculty of Chemistry and Pharmacy), NCBI Reference Sequence: YP_680426.1 (Accession YP_680426. 2006. major coat protein VP1 [Adeno-associated virus - 2]), Nelson (Nelson et. al. 2005. New York: W.H. Freeman. Lehninger principles of biochemistry (4th ed.)), and Warrington (US 2006/0088936 A1). 
US 10723768 teaches a modified adeno associated virus (AAV) capsid protein comprising a non-tyrosine amino acid at one or more positions that correspond to Tyr500 in a wild-type AAV2 capsid protein. The copending application does not teach wherein the modified adeno associated virus (AAV) capsid protein additionally contains S458 or S492 and a T491 mutation.

It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified AAV particle of US 10723768 to contain amino acids substitutions at 492, 491 and 500.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of generating a rAAV particle with increased transduction efficiency and resistant to neutralization.  All other claims are also rejected as discussed above using the references cited above.

Claim 10-14, 19-22 and 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 23 of U.S. Patent No. US 9157098 in view of Aslanidi (Aslanidi et. al. Vaccine 30 (April 10, 2012) 3908– 3917), Lochrie (Lochrie et. al. 2006 Journal Of Virology, Vol. 80, No. 2. p. 821–834), Endell (Endell, 2006. Dissertation, LMU München: Faculty of Chemistry and Pharmacy), NCBI Reference Sequence: YP_680426.1 (Accession YP_680426. 2006. major coat protein VP1 [Adeno-associated virus - 2]), Nelson (Nelson et. al. 2005. New York: W.H. Freeman. Lehninger principles of biochemistry (4th ed.)), and Warrington (US 2006/0088936 A1). 
US 9157098 teaches a composition comprising a rAAV that comprises a modified capsid protein, wherein the modified capsid protein comprises at least a first non-tyrosine amino acid at a position that corresponds to a surface-exposed tyrosine residue selected from the group consisting of Tyr500 in a wild-type AAV2 capsid protein. The copending application does not teach wherein the rAAV additionally contains S458 or S492 and a T491 mutation.
The teachings of Aslanidi, Lochrie, and Endell are discussed above as applied to claim 10.  
.

Claim 10-14, 19-22 and 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 8802440 in view of Aslanidi (Aslanidi et. al. Vaccine 30 (April 10, 2012) 3908– 3917), Lochrie (Lochrie et. al. 2006 Journal Of Virology, Vol. 80, No. 2. p. 821–834), Endell (Endell, 2006. Dissertation, LMU München: Faculty of Chemistry and Pharmacy), NCBI Reference Sequence: YP_680426.1 (Accession YP_680426. 2006. major coat protein VP1 [Adeno-associated virus - 2]), Nelson (Nelson et. al. 2005. New York: W.H. Freeman. Lehninger principles of biochemistry (4th ed.)), and Warrington (US 2006/0088936 A1). 
US 8802440 teaches a method for administering a therapeutic or a diagnostic agent to a mammal in need thereof, the method comprising: providing to at least a first cell, tissue or organ of the mammal, a composition comprising a recombinant adeno-associated viral (rAAV) vector that encodes a modified capsid protein, wherein the modified capsid protein comprises at least a first non-tyrosine amino acid at a position that corresponds to a surface-exposed tyrosine residue selected from the group consisting of Tyr500 in a wild-type AAV2 capsid protein. The copending application does not teach wherein the rAAV additionally contains S458 or S492 and a T491 mutation.

It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the rAAV particle of US 8802440 to contain amino acids substitutions at 492, 491 and 500.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of generating a rAAV particle with increased transduction efficiency and resistant to neutralization.  All other claims are also rejected as discussed above using the references cited above.

Claim 10-14, 19-22 and 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10,308,957 B2 in view of Aslanidi (Aslanidi et. al. Vaccine 30 (April 10, 2012) 3908– 3917), Lochrie (Lochrie et. al. 2006 Journal Of Virology, Vol. 80, No. 2. p. 821–834), Endell (Endell, 2006. Dissertation, LMU München: Faculty of Chemistry and Pharmacy), NCBI Reference Sequence: YP_680426.1 (Accession YP_680426. 2006. major coat protein VP1 [Adeno-associated virus - 2]), Nelson (Nelson et. al. 2005. New York: W.H. Freeman. Lehninger principles of biochemistry (4th ed.)), and Warrington (US 2006/0088936 A1). 
US 10,308,957 B2 teaches a recombinant adeno-associated viral (rAAV) particle comprising: a modified capsid protein [claim 1] and a nucleic acid vector [claim 5] that encodes a modified capsid protein, wherein the modified capsid protein comprises non-native amino acid substitutions at amino acid residues of a wild-type AAV2 capsid protein as set forth in SEQ ID NO:2, wherein the non-native amino acid substitutions comprise: (a) Y444F, T491V, Y500F, R585S, R588T, R487G, and Y730F; (b) Y444F, T491V, Y500F, R585S, and Y730F; (c) Y444F, T491V, Y500F, R588T, and Y730F; or (d) Y444F, T491V, Y500F, R585S, R588T, and Y730F. US 
The teachings of Aslanidi and Endell are discussed above as applied to claim 10.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the rAAV particle and nucleic acid vector of US 10,308,957 B2 to additionally contain the non-serine amino acid residue at position S458 or S492.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of generating a rAAV particle with increased transduction efficiency and resistance to neutralization.  All other claims are also rejected as discussed above using the references cited above.


Claim 10-14, 19-22 and 27-37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10294281 B2 in view of Aslanidi (Aslanidi et. al. Vaccine 30 (April 10, 2012) 3908– 3917), Endell (Endell, 2006. Dissertation, LMU München: Faculty of Chemistry and Pharmacy), NCBI Reference Sequence: YP_680426.1 (Accession YP_680426. 2006. major coat protein VP1 [Adeno-associated virus - 2]), Nelson (Nelson et. al. 2005. New York: W.H. Freeman. Lehninger principles of biochemistry (4th ed.)), and Warrington (US 2006/0088936 A1). 
US10294281B2 teaches an isolated nucleic acid molecule that encodes a non-naturally occurring AAV capsid protein comprising one or more of the following modified residues: a non-serine amino acid residue at a position that corresponds to S261, S264, S267, S276, S384, S458, S468, S492, S498, S578, S658, S662, S668, S707, or S721 of the wild-type AAV2 capsid protein of SEQ ID NO:2; and/or a non-threonine amino acid residue at a position that 
The teachings of Aslanidi and Endell are discussed above as applied to claim 10.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the rAAV particle and nucleic acid vector of US US10294281B2 to additionally contain the Y500 mutation.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of generating a rAAV particle with increased transduction efficiency and resistance to neutralization.  All other claims are also rejected as discussed above using the references cited above.
All other claims are also rejected as discussed above using the references cited above.


Claim 10-14, 19-22 and 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US9611302B2 in view of Aslanidi (Aslanidi et. al. Vaccine 30 (April 10, 2012) 3908– 3917) and Warrington (US 2006/0088936 A1).
US9611302B2 teaches an AAV VP3 protein comprising a non-threonine amino acid residue at a position that corresponds to T491 of the wild-type AAV2 capsid protein of SEQ ID NO: 2, comprising a valine (V) amino acid residue at a position that corresponds to T491 of the wild-type AAV2 capsid protein of SEQ ID NO: 2. and further comprising a non-tyrosine amino acid residue at a position that corresponds to Y252, Y272, Y444, Y500, Y700, Y704, or Y730 of the wild-type AAV2 capsid protein of SEQ ID NO: 2. US9611302B2 does not teach wherein the 
The teachings of Aslanidi are discussed above as applied to claim 10.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the AAV VP3 protein of US9611302B2 to additionally contain the non-serine amino acid residue at position S458 or S492.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of generating a rAAV particle with increased transduction efficiency.  All other claims are also rejected as discussed above using the references cited above.


Claim 10-14, 19-22 and 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. US9725485B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because US9725485B2 teaches an AAV VP3 protein comprising a non-naturally occurring AAV capsid protein comprising one or more of the following modified residues: a non-serine amino acid residue at a position that corresponds to S261, S264, S267, S276, S384, S458, S468, S492, S498, S578, S658, S662, S668, S707, or S721 of the wild-type AAV2 capsid protein of SEQ ID NO:2; a non-threonine amino acid residue at a position that corresponds to T251, T329, T330, T454, T455, T503, T550, T592, T581, T597, T491, T671, T659, T660, T701, T713, or T716 of the wild-type AAV2 capsid protein of SEQ ID NO:2; and/or a non-tyrosine amino acid residue at a position that corresponds to Y252, Y272, Y444, Y500, Y700, Y704, or Y730 of the wild-type AAV2 capsid protein of SEQ ID NO:2 [claim 1], wherein the non-serine amino acid residue is selected from valine (V) [claim 10] .  US9725485B2 also teaches a nucleic acid molecule .

Response to Arguments
Applicants argue that “The filing date of the '957 Patent for the purpose of calculating patent term is March 4, 2015, which is nearly seven years later than the corresponding date of the instant application (April 8, 2008). As such, a patent issuing from the instant application cannot unjustly extend patent exclusivity beyond the term of the '957 Patent” on page 13. Applicant’s arguments have been considered and found unpersuasive. “The doctrine of nonstatutory double patenting also seeks to prevent the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). The submission of a terminal disclaimer in compliance with 37 CFR 1.321(b) to overcome a double patenting rejection ensures that a patent owner with multiple patents claiming obvious variations of one invention retains all those patents or sells them as a group. Van Ornum, 686 F.2d at 944-45, 214 USPQ at 767.” MPEP 804. In this case a terminal disclosure would be required to like patents with obvious variations together as one unit, and the fact that the patent term would expire is not proper justification to withdraw the rejection. Therefore the rejection is maintained.
Applicants argue that “The filing date of the '281 Patent for the purpose of calculating patent term is March 15, 2013, which is nearly five years later than the corresponding date of the instant application (April 8, 2008). As such, a patent issuing from the instant application cannot unjustly extend patent exclusivity beyond the term of the '281 Patent.” on page 13. Applicant’s arguments have been considered and found unpersuasive. “The doctrine of 
Applicants argue that “The filing date of the '302 Patent for the purpose of calculating patent term is March 15, 2013, which is nearly five years later than the corresponding date of the instant application (April 8, 2008). As such, a patent issuing from the instant application cannot unjustly extend patent exclusivity beyond the term of the '302 Patent.” on page 14. Applicant’s arguments have been considered and found unpersuasive. “The doctrine of nonstatutory double patenting also seeks to prevent the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). The submission of a terminal disclaimer in compliance with 37 CFR 1.321(b) to overcome a double patenting rejection ensures that a patent owner with multiple patents claiming obvious variations of one invention retains all those patents or sells them as a group. Van Ornum, 686 F.2d at 944-45, 214 USPQ at 767.” MPEP 804. In this case a terminal disclosure would be required to like patents with obvious variations together as one unit, and the fact that the 
Applicants argue that “The filing date of the '485 Patent for the purpose of calculating patent term is March 15, 2013, which is nearly five years later than the corresponding date of the instant application (April 8, 2008). As such, a patent issuing from the instant application cannot unjustly extend patent exclusivity beyond the term of the '485 Patent.” on page 14. Applicant’s arguments have been considered and found unpersuasive. “The doctrine of nonstatutory double patenting also seeks to prevent the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). The submission of a terminal disclaimer in compliance with 37 CFR 1.321(b) to overcome a double patenting rejection ensures that a patent owner with multiple patents claiming obvious variations of one invention retains all those patents or sells them as a group. Van Ornum, 686 F.2d at 944-45, 214 USPQ at 767.” MPEP 804. In this case a terminal disclosure would be required to like patents with obvious variations together as one unit, and the fact that the patent term would expire is not proper justification to withdraw the rejection. Therefore the rejection is maintained.

Conclusion
No claims allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636